Citation Nr: 1341353	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to special monthly compensation for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to April 1959 and from August 1966 to July 1968.  The Veteran served in Vietnam from September 1967 to June 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in November 2013.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection is warranted for an enlarged prostate and hypertension.  He contends that these disorders were incurred in service and are due to Agent Orange exposure.  He also asserts that the loss of use of the creative organ is due to these disorders.  At the videoconference hearing before the Board in November 2013, the Veteran identified pertinent VA treatment records that have yet to be associated with his claims file.  

In particular, he stated that he first sought treatment for an enlarged prostate and hypertension in the 1980's at the VA medical facility in Bonham, Texas.  See the Board Hearing Transcript dated in November 2013, pages 5 and 11.  He stated that he now received medical treatment at the VA medical facility in Oklahoma City.  See the Board Hearing Transcript dated in November 2013, page 6.  In a February 2011 statement, the Veteran indicated that he has received medical treatment at the VA medical facilities in Oklahoma City and in McAllen, Harlingen, Bonham, San Antonio, and Dallas, Texas.  See also an August 2011 statement by the Veteran.          

Thus, the RO should obtain copies of all records of VA treatment for the claimed enlarged prostate and hypertension dated from 1980 to November 2010 and from June 2013 to present from the VA healthcare system in Texas including the VA health care facilities in Bonham, McAllen, Harlingen, San Antonio, and Dallas, Texas, and the VA healthcare system in Oklahoma City, Oklahoma.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA clinical records showing treatment of the claimed enlarged prostate and hypertension dated from 1980 to November 2010 and from June 2013 to present from the VA healthcare system in Texas including the VA health care facilities in Bonham, McAllen, Harlingen, San Antonio, and Dallas, Texas, and the VA healthcare system in Oklahoma City, Oklahoma.   

2.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Tenner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



